Per Curiam. This claim, arising out of the death of a policeman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Fireman Compensation Act”, [hereafter, "the Act”] Ch. 48, Sec. 281, et. seq., Ill.Rev.Stat., 1971. The court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full court on July 12, 1973, the court finds as follows: 1. That the claimant, Mildred Scannell, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits. 2. That the decedent, James R. Scannell, was a policeman employed by the Chicago Police Department and engaged in the active performance of his duties, within the meaning of Sec. 2(c) of the Act, on July 2, 1972. 3. That on said date, Officer Scannell died after physically apprehending an escaping, violent prisoner, previously arrested by the officer. Officer Scannell died at the scene of the occurrence, shortly after returning the prisoner to a police department squadron. The death certificate recites the cause of death as myocardial infarction. 4. That Officer Scannell was killed in the line of duty as defined in Sec. 2(c) of the Act. 5. That the proof submitted in support of this claim satisfied all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $10,000.00 (Ten Thousand Dollars) be awarded to Mildred Scannell as wife and designated beneficiary of the deceased police officer, James R. Scannell.